Citation Nr: 9901886	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from October 1946 to February 
1948 and from August 1950 to August 1953.

This appeal arises from an August 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to an increased evaluation for 
hearing loss of the right ear.   

In an August 1977 rating determination, service connection 
for hearing loss of the left ear was denied.  The veteran did 
not perfect a timely appeal therefrom.  Thus, the 
determination became final.  On the July 1998 VA Form 646, 
the veterans representative stated that the veteran has 
never claimed hearing loss of one ear only.  The 
representative stated that all of the veterans 
correspondence addressed hearing loss of both ears due to an 
in-service fungal infection.  In view of the foregoing, it 
appears as though the veteran may wish to reopen the claim of 
service connection for left ear hearing loss.  As such, the 
matter is referred to the RO for any development deemed 
necessary.


FINDING OF FACT

Average puretone threshold levels of 63 in the right ear, 
with speech recognition of 76.  Findings establish level IV 
hearing on the right.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to a compensable 
evaluation for hearing loss of the right ear.  In accordance 
with Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the 
Board of Veterans Appeals (Board) finds that the veterans 
claim for an increased evaluation under consideration are 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, the Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that all relevant facts have been developed.  The Board 
concludes that, as required by the applicable statute, the 
duty to assist has been fulfilled.  Id.

In an April 1970 rating action, the RO granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation.  The determination was based on 
the veterans service medical records; January 1970 
supporting lay statements, all of which indicated that the 
veteran incurred hearing loss while in service; and VA 
examination reports extending from 1954 to 1970.  

Thereafter, the evidence of record consists of VA and non-VA 
hospital, outpatient treatment, and examination reports dated 
from September 1971 to April 1989, which generally show that 
the veteran continued to receive treatment for hearing loss, 
including a July 1976 report which shows that the veteran 
underwent an exploratory tympanotomy, right stapedectomy with 
4.25 plasti-pore prosthesis and Gelfoam.  At that time, the 
diagnosis was conductive hearing loss and mixed hearing loss, 
right ear, with large airborne component.

VA outpatient treatment reports extending from March 1996 to 
November 1996 show that the veteran complained of difficulty 
with hearing.  The veteran stated that he could not hear 
anywhere he went and his hearing aids did not improve 
hearing.  An October 1996 audiological examination report 
shows that the veteran recalled incurring ear infections 
while in service and being exposed to excessive noise.  On 
examination of the right ear hearing was within normal limits 
from 250 to 500 Hertz with mild to moderate sloping 
sensorineural loss.  Speech discrimination was 76 percent.  
In the assessment, the examiner wrote that the results were 
consistent with veterans history of noise exposure and age.

On VA examination in July 1997, the veteran complained of 
increased difficulty with communicating.  In relevant part, 
audiological tests showed puretone thresholds at 55, 80, 95, 
and 100 for the frequencies of 1000, 2000, 3000, and 4000 
Hertz, respectively, in the right ear.  The puretone average 
was 63 and speech recognition was 76 percent.  The assessment 
was moderate to profound wide range sensorineural hearing 
loss on the right.  Acoustic immittance measures were within 
normal limits, but ipsolateral acoustic reflexes were absent.  
Speech recognition scores and intertest consistency were 
good.
 
The veteran seeks entitlement to a compensable evaluation.  
Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veterans claim of increased compensation 
for hearing loss, it is noted that evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. § 4.85, Table VI, and Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  Id.  As described by the United 
States Court of Veterans Appeals (Court), the assignment of 
disability ratings in hearing cases is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

It is also noted that the veterans complaints and the 
positive findings of hearing loss of the left ear are 
acknowledged.  However, in spite of the foregoing, VA 
precedent mandates that for evaluative purposes if a claimant 
has service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97, August 29, 1997.  Here, there 
is no evidence of record that suggests that the veteran is 
totally deaf.  

In this case, the clinical data establishes that the 
veterans hearing loss does not warrant a compensable 
evaluation.  Hearing loss is noncompensable where the pure 
tone threshold average in one ear is 63 decibels, with speech 
recognition ability of 76 percent correct, (level IV), and in 
the other ear, the pure tone threshold average is normal 
(level I).  38 C.F.R. § 4.85, Diagnostic Code 6100.  As 
previously noted, recent audiological testing revealed level 
IV hearing in the right ear and it is presumed that level I 
hearing is present in the nonservice-connected left ear.  As 
such, a noncompensable evaluation for hearing loss of the 
right ear is appropriate.  As the veterans hearing loss is 
not at the levels for a higher rating, his claim must be 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, 
Diagnostic Code 6100. 

Concerning the veterans complaints associated with 
experiencing decreased hearing, it is noted that the various 
percentage ratings (including a noncompensable evaluation) 
provided for defective hearing encompass a range of hearing 
loss.  Thus, even though the veterans hearing may have 
decreased, it still is within the range that does not warrant 
an increased (compensable) rating in excess of zero percent 
under the pertinent criteria.  See Lendenmann, 3 Vet. 
App. 345; 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, 
based on the applicable schedular criteria, the Board must 
conclude that the current evaluation is appropriate.  See 
generally 38 U.S.C.A. § 7104(c) (West 1991).

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1998) 
have been considered.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The evidence of record does not show that 
the veterans hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of a compensable evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although his complaints are noted, evidence 
of an exceptional disability picture, such as that manifested 
by frequent hospitalization, is not demonstrated.  An 
increased rating on an extraschedular basis, therefore, is 
not warranted.  In accordance with applicable schedular 
criteria, therefore, the Board concludes that the 
noncompensable evaluation in effect for the veterans hearing 
loss is appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.85, Tables VI, VII.


ORDER

Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
